TECHNICAL AND CONSULTING SERVICES AGREEMENT

 

This TECHNICAL AND CONSULTING SERVICES AGREEMENT (this “Agreement”) is effective
as of September 17, 2010 (the “Effective Date”), by and between WELL WORKS, LLC,
a Utah limited liability company (“Well Works”), and DAYBREAK OIL AND GAS, INC.,
a Washington corporation (together with its successors and assigns, “Daybreak”).
Well Works and Daybreak are hereinafter collectively referred to as the
“Parties” and each may be individually referred to as a “Party.”

 

RECITALS

 

WHEREAS, this Agreement is entered into simultaneously in connection with and in
consideration of that certain Promissory Note of even date herewith (the
“Promissory Note”) by Daybreak Oil and Gas, Inc. in favor of Well Works, LLC;

 

WHEREAS, Daybreak is an independent oil and gas exploration company engaged in
the exploration, development and production of oil and gas;

 

WHEREAS, Well Works owns the Perkins-Martin-Dial lease and the J.J. Perkins
lease in Hutchinson County, Texas (the “Leases”), a description of which is set
forth in Schedule A; and

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions upon which Daybreak will provide certain technical and consulting
services to Well Works in connection with the Leases according to the terms
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the respective undertakings
of the Parties herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

 

1.

Defined and Other Terms.

 

(a)       “Dollars” means dollars, the legal currency of the U.S.A.

 

(b)       “Fully Loaded Costs” means the amounts paid or incurred by, or on
behalf of Daybreak, its successors or assigns in connection with performing the
Services and supplying, directly or indirectly, employees, personnel, equipment
and facilities to provide the Services (other than the wages, salaries, benefits
and employment Taxes of employees and personnel of the Company providing the
Services), but including a reasonable allocation of direct and indirect overhead
expenses (including equipment, facilities, rent, utilities, legal and
administrative costs related to this Agreement, and any business and occupation
or other Taxes attributable to the performance of the Services) and all costs
and expenses incurred by Daybreak in performing the Services, including travel
expenses, contractor and subcontractor costs, permits, fees and retainers.

 

(c)       “Governmental Entity” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any province,

 

1

--------------------------------------------------------------------------------



commonwealth, territory, possession, county, parish, town, township, village or
municipality, whether now existing or hereafter constituted or existing.

 

(d)       “Losses” means claims, liabilities, damages, losses, costs, expenses
(including, but not limited to, settlements, judgments, court costs, and
regardless of whether legal proceedings are instituted, reasonable attorneys’
fees), fines, or penalties.

 

(e)       “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.

 

(f)        “Taxes” means all taxes, charges, fees, levies, or other assessments,
including, but not limited to, all net income, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, license, withholding,
consumption, payroll, employment, social security (including health, welfare,
pension and workman’s accidental compensation insurance), unemployment, excise,
estimated, severance, stamp, occupation, property or other taxes, customs
duties, fees, assessments or charges of any kind whatsoever, including all
interest and penalties thereon, imposed by any taxing authority or other
Governmental Entity, domestic or foreign.

 

Any reference in this Agreement to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder.

 

 

2.

Services.

 

(a)       Services. During the Term, subject to the terms and conditions hereof,
Daybreak shall perform the services set forth in Schedule B (the “Services”) in
connection with the Leases. Except as expressly agreed herein, in connection
with the performance of the Services, in no event shall Daybreak be obligated
to: (i) make modifications to its existing systems or business operations; (ii)
acquire additional assets, equipment, rights or properties (including computer
equipment, software, furniture, furnishings, fixtures, machinery, vehicles,
tools and other tangible or intangible property) that are not in the ordinary
course of operation of Daybreak; (iii) hire additional employees or personnel;
or (iv) be required to obtain any bonds or insurance in connection with the
performance of the Services.

 

(b)       Scope of Services. If the Parties agree upon a new project or
additional services, then a new Schedule, in the form of Schedule B, will be
prepared for the new project or services. The new Schedule will be subject to
approval by both Parties and will be subject to the terms and conditions of this
Agreement.

 

(c)       Access. Well Works will permit any of Daybreak’s personnel who are
supporting this Agreement reasonable access to its equipment, office space, real
property, telecommunications and computer equipment and systems, and any other
areas and equipment necessary or required to perform the Services. Well Works
shall ensure observance of all safety and security rules and regulations
applicable to Well Works’ facilities by such personnel.

 

(d)       Independent Contractor. Daybreak will be in an independent contractor
relationship to Well Works at all times, and neither Daybreak nor any employee
or subcontractor

 

2

--------------------------------------------------------------------------------



of Daybreak will be, or be deemed to be, and employee or agent of Well Works.
Nothing contained herein, shall be deemed to constitute a joint venture or
partnership between Well Works and Daybreak. Under no circumstances shall
Daybreak be deemed to be the Operator of the Leases unless an operating
agreement between Daybreak and Well Works shall be entered into, in accordance
with Schedule B.

 

(e)       Subcontracting. Daybreak may provide the Services at Daybreak
facilities. Daybreak may subcontract all or any part of its obligations under
this Agreement to an affiliate, subsidiary or third party contractor, but any
such subcontracting to a third party contractor by Daybreak will not relive
Daybreak of any of its obligations under this Agreement.

 

(f)        Monthly Meeting. The Parties agree on a monthly basis during the Term
of this Agreement, or on such other frequency as mutually agreed to by the
parties, to reconcile their respective accounts receivable and accounts payable
incurred in connection with the performance of the Services under this Agreement
and to update each other on the status of, and the progress made with respect
to, each of the Services and any other matters relating to this Agreement. Each
party has the right to designate representatives to participate in such
meetings, including counsel, accountants and other advisors.

 

(g)       Record Keeping. Each Party agrees to maintain or cause to be
maintained true and correct records of all receipts, invoices, reports and such
other documents as are customarily maintained by it for its own operations
relating to the Services rendered hereunder, including records evidencing third
party costs and expenses. During the Term of this Agreement and for the period
ending five years after the termination of this Agreement, each Party shall
grant the other Party, its auditors or other representatives the right to
inspect and review such records during regular business hours following
reasonable prior written notice of any such inspection.

 

 

3.

Compensation.

 

(a)       Calculation and Payment. In consideration for the Services provided by
Daybreak pursuant to this Agreement, Daybreak shall invoice, and Well Works
shall pay to Daybreak within thirty (30) days of the date of such invoice, a fee
equal to the Fully Loaded Costs, whether incurred during the Term or thereafter
as a result of the termination of this Agreement.

 

(b)       Method of Payment. All payments hereunder shall be net of all Taxes
which Well Works is obliged to withhold or deduct by applicable law and shall be
made in Dollars by wire transfer to the bank account specified by Daybreak in
writing from time to time. After 30 days, any outstanding invoices will accrue
interest at the rate of 2% until paid in full.     

 

(c)       Election to Receive Working Interest. Daybreak shall have the right to
elect to receive a 10% (or such higher percentage) working interest on the
Leases commencing with the 6-month anniversary date of the Effective Date by
providing notice to Well Works. Upon such election, the Parties agree to use
reasonable efforts to negotiate, execute and deliver mutually agreeable
documentation regarding such working interest.

 

3

--------------------------------------------------------------------------------



 

4.

Taxes.

 

Well Works is responsible for, and will pay, any and all federal, state or local
Taxes (other than taxes based on Daybreak’s income), including sales and use
taxes imposed in connection with the Services provided under this Agreement.
Well Works will indemnify Daybreak and hold Daybreak harmless from and against
any such Taxes and will promptly reimburse Daybreak for the amount of any Taxes
that Daybreak is required to pay as a result of Well Work’s failure to pay such
Taxes.

 

 

5.

Representations and Warranties.

 

(a)       Representations and Warranties of Well Works. Well Works hereby
represents and warrants to Daybreak that: Well Works is a legal entity duly
organized and validly existing under the laws of the state of Utah; Well Works
has the requisite corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder and the legal right and
entitlement to cause the Services to be performed on the Leases; this Agreement
has been duly executed and delivered by Well Works; and this Agreement
constitutes a valid and binding obligation of Well Works, enforceable in
accordance with its terms, subject to the applicable laws of bankruptcy,
insolvency, moratorium, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and that
Well Works will comply with United States laws protecting the civil rights of
Daybreak employees while providing Services hereunder, regardless of the
location of the work performed, including but not limited to Title VII, the Age
Discrimination in Employment Act and the Americans with Disabilities Act.

 

(b)       Representations and Warranties of Daybreak. Daybreak hereby represents
and warrants to Well Works that: Daybreak is a legal entity duly organized and
validly existing under the laws of the state of Washington; Daybreak has the
requisite corporate power and authority to execute and deliver this Agreement
and perform its obligations hereunder; this Agreement has been duly executed and
delivered by Daybreak; and this Agreement constitutes a valid and binding
obligation of Daybreak, enforceable in accordance with its terms, subject to the
applicable laws of bankruptcy, insolvency, moratorium, reorganization, or
similar laws affecting the enforcement of creditors’ rights generally.

 

 

6.

Confidential Information.

 

(a)       Scope. For purposes of this Agreement, “Confidential Information”
means all non-public information owned or used by a Party and supplied to or
obtained by the other Party, whether in oral or documentary form, during the
course of performing its obligations under this Agreement, including trade
secrets, proprietary technology, know-how or other non-public or proprietary
business or technical information. Confidential Information shall not include
information that (i) at the time of disclosure or thereafter is generally
available to the public (other than as a result of a disclosure in violation of
this Agreement directly or indirectly by a receiving Party or its
Representatives (defined below)), (ii) was available to the receiving Party on a
non-confidential basis from a source other than the disclosing Party or its
Representatives, provided that such source was not known by the receiving Party
to be bound by

 

4

--------------------------------------------------------------------------------



a confidentiality agreement regarding the disclosing Party, or (iii) can be
shown to have been independently acquired or developed by the receiving Party
without violating any of the receiving Party’s obligations.

 

(b)       Use. Each receiving Party shall use Confidential Information solely
for the purpose of performing its obligations under this Agreement, and shall
not disclose Confidential Information of a disclosing Party except to its, or
its Subsidiaries’, directors, officers and employees and legal, financial or
other advisors who need to know such information solely for the purpose of
allowing the receiving Party to perform its obligations under this Agreement
(the Persons to whom such disclosure is permissible being collectively called
“Representatives”). Before disclosing Confidential Information of the disclosing
Party to its Representatives, each receiving Party shall inform its
Representatives of the confidential nature of the Confidential Information and
shall direct its Representatives to comply with the terms of this Section 6.
Each Party agrees to be responsible for any breach of this Section 6 by its
Representatives.

 

(c)       Certain Disclosures. In the event that a receiving Party or its
Representative becomes legally compelled (by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process) to
disclose Confidential Information of a disclosing Party, such receiving Party
shall use reasonable efforts to provide the disclosing Party with prior written
notice of such requirements so that the disclosing Party may seek a protective
order or other appropriate remedy and/or waive compliance with the terms of this
Section 6. In the event that such protective order or other remedy is not
obtained, the receiving Party shall furnish only that portion of the
Confidential Information of the disclosing Party that is legally required and
shall exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded to such Confidential Information.

 

(d)       Destruction or Return. Each receiving Party will, and will cause its
Representatives to, at the request of the disclosing Party, destroy or return
the Confidential Information without retaining copies, summaries or compilations
thereof, if and when this Agreement is terminated or expires.

 

(e)       Survival of Obligations. The provisions of this Section 6 shall
survive the termination of this Agreement.

 

 

7.

Term and Termination.

 

(a)       Term. The “Term” of this Agreement will commence on the Effective Date
and will end on the one year anniversary date of the Effective Date, unless
earlier terminated pursuant to this Section 7. The “Term” may be extended by the
Parties by agreement in writing, under mutually agreeable terms. Obligations
under this Agreement that survive termination for any reason are: Sections 3, 4,
6, 8, 9 and 14(a), 14(b) and 14(p).

 

 

(b)

Termination for Cause.

 

5

--------------------------------------------------------------------------------



(i)        Either Party will have the option, but not the obligation, to
terminate this Agreement in its entirety, except as otherwise provided herein,
for cause immediately effective upon delivery of notice to the other Party:

 

(A)      if the other Party materially breaches any of its obligations or fails
to perform its responsibilities under this Agreement, except for Well Works’s
failure to make payments when due, which will be governed by Section 7(b)(ii),
and either (I) the breaching Party fails to cure such breach or failure within
45 days after receipt of written notice thereof or (II) such breach or failure
is not reasonably curable within 45 days after receipt of notice thereof;

 

(ii)       Daybreak shall have the option, but not the obligation, to terminate
this Agreement in its entirety, except as otherwise provided herein, immediately
effective upon delivery of notice to Well Works if Well Works fails to pay when
due any amounts Well Works owes to Daybreak under Section 3 or any other Section
of this Agreement.

 

(c)       Termination at the Option of Either Party. Either Party shall have the
option, but not the obligation, to terminate this Agreement in its entirety,
except as otherwise provided herein, immediately effective upon delivery of 30
days’ notice to the other Party.

 

(d)       Termination for Insolvency. Either Party shall have the option, but
not the obligation, to terminate this Agreement in its entirety, except as
otherwise provided herein, without cause if the other Party (i) becomes
insolvent or is unable to meet its debts as they mature, (ii) files a voluntary
petition in bankruptcy or seeks reorganization or to effect a plan or other
arrangement with creditors generally, (iii) files an answer or other pleading
admitting, or fails to deny or contest, the material allegations of an
involuntary petition filed against it pursuant to any act of any Governmental
Entity relating to bankruptcy, arrangement or reorganization, (iv) shall be
adjudicated bankrupt or shall make an assignment for the benefit of its
creditors generally, (v) shall apply for, consent to or acquiesce in the
appointment of any receiver or trustee for all or a substantial part of its
property, (vi) is appointed a receiver or trustee that is not discharged within
thirty (30) days after the date of such appointment, (vii) is ordered to suspend
business or commence liquidation procedures, or (viii) has filed against it a
petition for attachment, provisional attachment or provisional disposition, or
procedures for the commencement of compulsory execution or disposition of tax
and public dues. A Party may exercise its termination option pursuant to this
Section 7(d) by delivering to the other Party prior written notice of such
termination specifying the termination date, and such termination shall be
effective as of such specified termination date.

 

(e)       Termination Upon Force Majeure Event. If a Force Majeure Event
affecting the Party who is not the non-performing party continues for more than
thirty (30) days after the date that notice was delivered pursuant to Section
13, then the Party who delivered notice pursuant to Section 13 shall have the
option, but not the obligation, to terminate this Agreement in its entirety,
except as otherwise provided herein, by delivering to the other Party prior
written notice of such termination identifying the date of termination.

 

(f)        Termination for Volume. It is the intent of the Parties that the
provision of the Services by Daybreak pursuant to this Agreement not materially
impact the ordinary course of

 

6

--------------------------------------------------------------------------------



business and operations of Daybreak. If during the Term, the Services materially
impact the business and operations as measured by factors described in
subsections (i), (ii), (iii) or (iv) of Section 2(a), Daybreak may terminate
this Agreement by providing 30 days’ written notice to Wells Works or if
Daybreak does not elect to terminate this Agreement pursuant to the foregoing,
Wells Works agrees to use reasonable efforts to renegotiate the terms of this
Agreement, including the terms regarding compensation, in order to reach a
mutual agreement regarding the provision of the Services as modified pursuant to
such renegotiation.

 

(g)       Effect of Termination. All obligations of Daybreak under this
Agreement to provide Services will cease upon expiration or termination of this
Agreement. Daybreak shall not be required to provide or make available any
termination or transition assistance for the benefit of Well Works. Termination
of this Agreement for any reason under this Section 7 shall not affect or limit,
except as expressly provided in this Agreement, any  liabilities or obligations
of either Party arising before such termination, including the payment
obligations pursuant to Section 3.

 

8.         Negotiation between Parties. In the event of a controversy, dispute
or claim arising out of, in connection with, or in relation to the existence,
interpretation, performance, nonperformance, validity or breach of this
Agreement or otherwise arising out of, or in any way related to this Agreement
or the transactions contemplated hereby, including, without limitation, any
claim based on contract, tort, statute or constitution (collectively,
“Disputes”), the Parties shall negotiate in good faith for a reasonable period
of time to settle such Disputes, provided such reasonable period shall not,
unless otherwise agreed by the Parties in writing, exceed 45 days from the date
one of the Parties first provides written notice to the other that a Dispute
exists and requests negotiation pursuant to this Section 8. If after such
reasonable period the Parties are unable to settle such Dispute (and, in any
event, unless otherwise agreed in writing by the Parties, after sixty (60) days
have elapsed from the date one of the Parties served notice of a Dispute
requesting negotiation pursuant to this Section 8), such Dispute shall be
determined, at the request of any Party, by arbitration in accordance with
Section 14(a).

 

 

9.

Indemnification.

 

(A)      INDEMNIFICATION OF DAYBREAK. WELL WORKS SHALL INDEMNIFY AND HOLD
HARMLESS DAYBREAK, THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, CONTRACTORS,
SUBCONTRACTORS, SHAREHOLDERS, PARTNERS, REPRESENTATIVES, CONSULTANTS AND AGENTS
(THE “DAYBREAK INDEMNIFIED PARTIES”) FROM AND AGAINST ANY LOSSES THAT ANY OF THE
DAYBREAK INDEMNIFIED PARTIES MAY SUSTAIN OR INCUR ARISING OR ALLEGEDLY ARISING
IN CONNECTION WITH OR RELATED TO (I) THIS AGREEMENT, (II) ANY AMENDMENT TO THIS
AGREEMENT, (III) ANY ADDITIONAL AGREEMENT OR (IV) THE PERFORMANCE OF SERVICES OR
ADDITIONAL SERVICES REQUESTED BY, OR RENDERED FOR THE BENEFIT OF, WELL WORKS,
EXCEPT TO THE EXTENT SUCH LOSS AROSE OUT OF THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE DAYBREAK INDEMNIFIED PARTIES IN THE PERFORMANCE OR
NONPERFORMANCE OF THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------





(b)       Notice of Claim. In the event that an Daybreak Indemnified Party is
made a defendant in or party to any action or proceeding, judicial or
administrative, instituted by any third party for the liability or the costs or
expenses of any Losses (any such third party action or proceeding being referred
to as a “Claim”), the Daybreak Indemnified Party shall give Well Works prompt
notice thereof. The failure to give such notice shall not affect any Daybreak
Indemnified Party’s ability to seek reimbursement unless such failure has
materially and adversely affected either Party’s ability to defend successfully
a Claim.

 

(c)       Contesting Claims. Each Daybreak Indemnified Party shall be entitled
to participate in such contest and defense and to be represented by attorneys of
its or their own choosing. If the Daybreak Indemnified Party elects to
participate in such defense, the Daybreak Indemnified Party will cooperate with
Well Works in the conduct of such defense.

 

(d)       Compromise of Claims. None of the Daybreak Indemnified Parties or Well
Works may concede, settle or compromise any Claim without the consent of both of
the Parties. Notwithstanding any provisions in this Section 10, Well Works shall
not be liable for any monetary settlement made by the Daybreak Indemnifies
Parties without the consent of Well Works, which consent shall not be
unreasonably withheld.

 

(e)       Other Claims. In the event any Daybreak Indemnified Party should have
a right of indemnification against Well Works that does not involve a Claim, the
Daybreak Indemnified Party shall deliver a written notice of such claim with
reasonable promptness to Well Works. If Well Works notifies the Daybreak
Indemnified Party in writing that it does not dispute the claim described in
such notice, the Loss in the amount specified in the Daybreak Indemnified
Party’s notice will be conclusively deemed a liability of Well Works and Well
Works shall pay the amount of such Loss to the Daybreak Indemnified Party on
demand in immediately available funds. If Well Works has not so notified the
Daybreak Indemnified Party within thirty (30) days after delivery of the said
notice by the Daybreak Indemnified Party, the Parties shall cause the
appropriately designated Persons of each of Well Works and the Daybreak
Indemnified Party to negotiate in good faith a resolution of such Dispute for at
least sixty (60) days before resorting to an arbitration pursuant to Section
14(a).

 

10.       Consequential and Other Damages. The Daybreak Indemnified Parties
shall not be liable to Well Works, or to any officer, director, employee,
shareholder, partner, Representative, consultant or agent of Well Works, whether
in contract, tort (including negligence and strict liability) or otherwise, for
any special, punitive, indirect, incidental or consequential damages whatsoever.

 

11.       NO WARRANTY. NONE OF THE NAME INDEMNIFIED PARTIES MAKE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER WITH
RESPECT TO THE SERVICES, INCLUDING THE MERCHANTABILITY, SUITABILITY,
ORIGINALITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR RESULTS TO BE DERIVED
FROM THE SERVICES.

 

12.       Limitation of Liability. In no event will the aggregate liability of
Daybreak to Well Works or any other Person arising out of or relating to the
provision of Services, whether

 

8

--------------------------------------------------------------------------------



arising in contract, tort or otherwise, ever exceed the aggregate amount of
Fully Loaded Costs paid by Well Works to Daybreak with respect to the Services.

 

13.       Excused Performance. Neither Party will be deemed to be in default or
breach hereunder, or will be liable to the other, for failure to perform any of
its non-monetary obligations under this Agreement for any period and to the
extent that such failure results from any event or circumstance beyond that
Party’s reasonable control, including acts or omissions of the other Party or
third parties, natural disasters, riots, blockage, war, acts of terrorism, civil
disorder, fire, floods, labor strikes, orders, decisions, acts of or
interference (actual or threatened) or regulations of Governmental Entities,
force majeure (including acts of God) labor disputes or failures or fluctuations
in electrical power, heat, light, air conditioning or telecommunications
equipment or lines, and which a Party could not have prevented by reasonable
precautions or could not have remedied by the exercise of reasonable efforts
(each, a “Force Majeure Event”). Notwithstanding the foregoing, if a Party
cannot perform under this Agreement for an aggregate of thirty (30) days during
the Term due to such event or circumstance, the other Party may deliver notice
to the non-performing Party describing the effect on it and providing notice of
its intention to terminate this Agreement pursuant to Section 7(c).

 

 

14.

General Provisions.

 

(a)       Governing Law and Disputes. This Agreement shall be governed by and
interpreted and construed in accordance with the laws of the state of Texas
without regard to any rule or principle of conflict of laws therein contained.
Any dispute, claim or controversy arising out of or in connection with this
Agreement shall be finally settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association Rules by
three arbitrators, one arbitrator appointed by each Party within 30 days after
the respondent receives notice of the filing of the arbitration and a third
neutral arbitrator appointed by the two arbitrators designated by the Parties.
The arbitration shall be conducted in the English language at Houston, Texas,
U.S.A. Judgment for enforcement on the award may be entered by any court of
competent jurisdiction.

 

(b)       Future Cooperation. Each Party agrees to act reasonably and in good
faith in connection with this Agreement and the activities contemplated under
this Agreement. Daybreak and Well Works recognize that during the Term, either
Party may determine that additional services may be necessary. In the event that
either Party determines that such additional services are required, each Party
hereby agrees to negotiate in good faith for the provision of such additional
services.

 

(c)       Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the provisions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated. A provision that is valid,
legal and enforceable shall be substituted for the severed provision.

 

(d)       General Assignment. This Agreement and the rights and obligations
hereunder shall not be assigned by either Party to any other Person without the
prior written

 

9

--------------------------------------------------------------------------------



consent of the other Party and any assignment not in conformance with the
foregoing shall be null and void ab initio; notwithstanding the foregoing,
Daybreak may assign this Agreement or delegate its performance of the Services
to a subsidiary or affiliate of Daybreak without the consent of Well Works or
any other Party. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.

 

(e)       Amendment and Waiver. This Agreement may not be amended or waived
except in a writing executed by the Party against which such amendment or waiver
is sought to be enforced. No course of dealing between or among any Persons
having any interest in this Agreement will be deemed effective to modify or
amend any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.

 

(f)        Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing, and shall be deemed
given to a Party when (i) delivered to the appropriate address by hand or by
internationally recognized overnight courier service (costs prepaid); (ii) sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (iii) received or rejected by the addressee, if sent by certified
mail, return receipt requested; in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the Person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or Person as a Party may designate by notice to the other Party):

 

Notices to Daybreak:

 

Daybreak Oil and Gas, Inc.

601 W. Main Ave., Suite 1012

Spokane, WA 99201

Attn: James F. Westmoreland, Chief Executive Officer

 

Notices to Well Works:

 

Well Works, LLC

1575 Federal Heights Drive

Salt Lake City, UT 84103

Attn: Eric Hale, Managing Member

 

(g)       Entire Agreement. This Agreement contains the entire understanding of
the Parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings among the Parties, whether written or oral, with
respect to the subject matter hereof and constitute a complete and exclusive
statement of the terms of the agreement between the Parties with respect to the
subject matter hereof.

 

(h)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The

 

10

--------------------------------------------------------------------------------



exchange of copies of this Agreement and of signature pages by facsimile or
portable document format (.pdf) shall constitute effective execution and
delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties transmitted by
facsimile or e-mail shall be deemed to be their original signatures for all
purposes.

 

(i)        Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

(j)        Further Assurances. The Parties agree (i) to furnish upon request to
each other such further information as reasonably requested, (ii) to execute and
deliver to each other such other documents as reasonably requested, (iii) to
cooperate in order to maximize income and transaction tax efficiency and (iv) to
do such other acts and things, all as the other Party may reasonably request for
the purpose of carrying out the intent of this Agreement and the documents
referred to in this Agreement.

 

(k)       Incorporation of Schedules. The schedules identified in this Agreement
are incorporated herein by reference and made a part hereof.

 

(l)        Third Party Beneficiaries. The Parties hereby expressly agree and
consent to this Agreement being entered into for the benefit of the Daybreak
Indemnified Parties for the purposes of Sections 9, 10, 11, and 12. Well Works
further agrees that any duty or obligation to the Daybreak Indemnified Parties
stated therein shall, to the fullest extent permitted by law, inure to the
benefit of and be deemed to be a duty and obligation to each of the Daybreak
Indemnified Parties, which benefit shall be fully enforceable by each of those
parties.

 

(m)      Disclaimer of Agency; Independent Contractor. This Agreement shall not
be deemed to constitute either Party to be the agent of the other. Well Works
and Daybreak acknowledge that Daybreak is an independent contractor and shall
perform this Agreement solely as an independent contractor. Neither Party has
any authority to make any statement, representation, or commitment of any kind
or to take any action binding upon the other Party without the other Party’s
written consent.

 

(n)       Construction. This Agreement has been freely and fairly negotiated
among the parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement. Unless the
context requires otherwise, any agreements, documents, instruments or laws
defined or referred to in this Agreement will be deemed to mean or refer to such
agreements, documents, instruments or laws as from time to time amended,
modified or supplemented, including (a) in the case of agreements, documents or
instruments, by waiver or consent and (b) in the case of laws, by succession of
comparable successor statutes. All references in this Agreement to any
particular law will be deemed to refer also to any rules and regulations
promulgated under that law. The words “include, “includes” and “including will
be deemed to be followed by “without limitation.” The word “or” is used in the
inclusive sense of “and/or” unless the context requires otherwise. References to
a person are also to its permitted successors and assigns. Pronouns in
masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural

 

11

--------------------------------------------------------------------------------



and vice versa, unless the context requires otherwise. When a reference in this
Agreement is made to an Article, Section, Exhibit, Annex or Schedule, such
reference is to an Article or Section of, or Exhibit, Annex or Schedule to, this
Agreement unless otherwise indicated. The words “this Agreement,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

 

(o)       Non-solicitation. Wells Works, on behalf it itself, its successors and
assigns, agrees that, during the term of this Agreement for the one year period
following termination of this Agreement, such Persons will not employ, or
solicit the employment of, any Daybreak employee or personnel assigned to
provide the Services under this Agreement, without the prior express written
consent of Daybreak.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.

 

  DAYBREAK OIL AND GAS, INC.      

 

By:

/s/ James F. Westmoreland

    Name: James F. Westmoreland     Title:

President, Chief Executive Officer and interim principal finance and accounting
officer

          WELL WORKS, LLC           By: /s/ Eric Hale     Name: Eric Hale    
Title: Managing Member  

 

Signature Page

--------------------------------------------------------------------------------



Schedule A

 

Description of Dial-Perkins Lands and Leases in Hutchinson County, Texas

 

Perkins-Martin-Dial Lease. Lease No. 01254 (dated January 17, 1936,
Recorded                    , as Clerk’s No. 30470 in Vol. 70. Page 562 of the
Deed Records of Hutchinson County. Texas)

 

The East 292.5 acres of Section Thirty-Six (36), Block M-23, Texas Central
Railroad Company Survey, Abstract Number 909, Certificate Number 1001,
Hutchinson County, Texas.

 

J.J. Perkins, et al. Lease. Lease No. 01126 (dated November 10, 1949, recorded
December 7, 1949, as Clerk’s File No. 73483 in Vol. 133, Pages 186-189 of the
Deed Records of Hutchinson County, Texas)

 

The North one-half (l/2) of the Alfred Benton Survey, Certificate 329, patented
September 15, 1926, shown in Volume Number 31-A, and being Patent Number 19, and
being a part of what is generally known in that area as the Dial Ranch.

 

Schedule A

--------------------------------------------------------------------------------



SCHEDULE B

 

SCOPE OF SERVICES

 

 

1.

Engineering

 

a.

Interview and select for consideration by Well Works technical and field
contractors.

 

b.

Prepare a well development procedure for consideration by Well Works and get
bids for the contractual work.

 

c.

Advise regarding the execution of field work-overs, drilling and construction.

 

2.

Geological Services

 

a.

Review and assess historical field data.

 

b.

Provide a reservoir study.

 

c.

Prepare a field prognosis.

 

3.

Provide weekly communication for Well Works, LLC to update partners on progress
as well as provide a forum for questions, input and direction of the field.

 

4.

Operating Service and Accounting Support

 

a.

Submit Texas RR Commission reports.

 

b.

Prepare and provide monthly production reports.

 

c.

Sell oil and distribute revenues and royalties.

 

d.

If Daybreak becomes the operator of record for the field then standard operating
agreement will be signed between Well Works, LLC and Daybreak prior to
commencement of the responsibility. Normal operation fee’s would be paid to
Daybreak such as per well fee for records, reports, filings, royalty and other
field expense payments covered under the standard operating agreement.

     

If requested by Daybreak, or if necessary or appropriate for Daybreak to provide
the Services, Well Works shall cause Daybreak to be named as an additional
insured or loss payee to otherwise be covered under Well Works’ insurance
policies and bonds.

 

Schedule B

--------------------------------------------------------------------------------